IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                    No. 02-40703 c/w 02-40750
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANDRES RODRIGUEZ, JR.,

                                    Defendant-Appellant.




UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANDRES TORRES RODRIGUEZ,

                                    Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-736-1
                       - - - - - - - - - -
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                    Nos. 02-40703 c/w 02-40750
                                -2-

     Andres Torres Rodriguez, also known as Andres Rodriguez,

Jr., appeals from both his guilty-plea conviction for importation

of cocaine and the judgment of revocation of his term of

supervised release, which had been imposed for his conviction for

conspiracy to distribute marijuana.   These appeals were

consolidated by this court.

     For the first time on appeal, Rodriguez argues that the

statutes under which he was convicted for importing cocaine and

conspiring to distribute marijuana were rendered facially

unconstitutional by the Supreme Court’s holding in Apprendi v.

New Jersey, 530 U.S. 466 (2000).   Rodriguez acknowledges that

this argument is foreclosed by this court’s precedent and raises

the argument solely to preserve it for possible Supreme Court

review.   See United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000), cert. denied, 532 U.S. 1045 (2001).

     Rodriguez also contends that there was a clerical error in

the judgment revoking his term of supervised release.   Because

this error was corrected in an amended judgment issued after

Rodriguez filed his appeal brief, this issue is now moot.

     Accordingly, the district court’s judgment regarding

Rodriguez’s conviction for importation of cocaine and the

district court’s judgment revoking Rodriguez’s term of supervised

release are AFFIRMED.